Citation Nr: 1506679	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for hypertension and residuals of transient ischemic attack (TIA) or stroke, as secondary to hypertension.  

This case was remanded in February 2014.  An RO decision issued in September 2014 granted the claim for service connection for residuals of TIA.  Since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A Board videoconference hearing was held in January 2013 and a hearing transcript could not be produced due to technical difficulty.  The Veteran did not reply to Board correspondence offering him a new hearing, and accordingly, his hearing request is deemed withdrawn.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

Following the February 2014 remand by the Board, the Veteran underwent a VA examination in April 2014 to obtain an opinion as to the etiology of his hypertension.  The examiner was of the opinion that the Veteran's hypertension is not at least as likely as not the result of his presumed exposure to Agent Orange in Vietnam.  As rationale, the examiner referred to the VA guidelines citing the fact that "hypertension is not listed as systems or organ [that] may be affected by exposure to Agent Orange."  

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id.

In formulating her opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108 (May 19, 1993).

As the Court held in Polovick:  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA physician (an Internist) to review the Veteran's claims folder.   

(a)  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.  

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association"  between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.    

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (a) caused by, or (b) permanently aggravated by his PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Next, review the claims file.  If the physician's report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

3.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



